Bleckley, Judge.
1. The possession of the note by the plaintiff, and its production at the trial, the note being negotiable, and indorsed in blank by the payee, was prima facie evidence of ownership, and of purchase for value, before maturity, and without notice of any defense. Payment made to the payee .would be no discharge unless the payee had possession of the note at the time, or was then the owner of it, or, for some other reason, had a right to receive the money. The burden of proving his right or authority must rest on the defendants.
2. The payee was an agent, and though payment may have been made to him, if it was done after he parted with possession of the note, and while the note was in the hands of his principal, there would, as a general rule, be no discharge. 54 Ga., 52; 53 Ib., 618.
3. The two witnesses who gave an account of th'e circumstances and manner of payment, were both introduced by the defendants, and they differed materially. . "Why they differed was wholly unexplained. The jury could decline to credit either of them. '
Judgment affirmed.